In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00098-CR



          ISRAEL BRICE DEERE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 28092




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                         MEMORANDUM OPINION
        A Lamar County jury convicted Israel Brice Deere of aggravated sexual assault of a child

and indecency with a child by sexual contact. 1 See TEX. PENAL CODE ANN. §§ 21.11, 22.021. On

appeal, Deere argues that the trial court erred by reading the transcript of witness testimony in

response to a jury note that did not adequately specify the disagreement about the testimony. He

also argues that the trial court erred by admitting hearsay and by creating a false impression that

Deere was charged with an additional offense.

        In companion cause number 06-19-00097-CR, Deere raised these same issues in his appeal

from a conviction for indecency with a child by sexual contact. We addressed these issues in detail

in our opinion of this date on Deere’s appeal in cause number 06-19-00097-CR. For the reasons

stated therein, we likewise overrule Deere’s points of error here.

        We affirm the trial court’s judgment.



                                                    Scott E. Stevens
                                                    Justice

Date Submitted:           November 18, 2019
Date Decided:             November 27, 2019

Do Not Publish




1
 Deere was sentenced to ninety-nine years’ imprisonment for aggravated sexual assault of a child and twenty years’
imprisonment for indecency with a child by sexual contact.

                                                        2